210, 1167 Kensington Crescent NW Calgary, Alberta CanadaT2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech®Inc.Announces Reovirus and Cisplatin Research Supports U.S. Phase 2 Metastatic Melanoma Trial CALGARY, AB, September 24, 2009 Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY) (‘Oncolytics’) reported today that research led by Prof. Hardev Pandha of the Royal Surrey County Hospital, U.K., was published September 22, 2009 in the online version of Clinical Cancer Research.The paper is entitled “Synergistic Effects of Oncolytic Reovirus and Cisplatin Chemotherapy in Murine Malignant Melanoma.” The research demonstrated that the innate cancer killing activity of reovirus can be enhanced with a variety of commonly available therapeutic agents in models of malignant melanoma. Further, this work demonstrated that the combination of reovirus with cisplatin had the ability to nearly abrogate the production of inflammatory cytokines by the tumor cells, which is believed to augment virus replication in the tumor and improve its anti-cancer activity. “These results provide further rationale for the Phase 2 drug combination study in patients with metastatic melanoma that was initiated today,” said Dr. Matt Coffey, Chief Operating Officer of Oncolytics. “The results further support the strategic direction of enhancing oncolytic virus killing by combining REOLYSIN® with standard chemotherapeutic agents, notably paclitaxel and carboplatin. It is clear that these drug combinations provide multiple mechanisms of enhancing the innate cancer killing characteristics of our agent.” About Oncolytics Biotech Inc.
